Exhibit 10.1

EXECUTION VERSION

SUBSCRIPTION AGREEMENT

This Subscription Agreement (this “Agreement”) is dated as of June 30, 2015, by
and between 3G Global Food Holdings LP, a Cayman Islands exempted limited
partnership (“3G”), Berkshire Hathaway Inc., a Delaware corporation (“Berkshire
Hathaway” and, together with 3G, the “Subscribers”), and H.J. Heinz Holding
Corporation, a Delaware corporation (the “Company”). Unless otherwise indicated
herein, capitalized terms used in this Agreement have the meanings set forth in
Section 1 of this Agreement.

In consideration of the premises and the mutual promises herein made, and in
consideration of the representations, warranties and covenants herein contained,
the parties agree as follows:

Section 1. Definitions. For the purposes of this Agreement, the following terms
have the meanings set forth below:

“3G Equity Commitment Letter” means that certain equity commitment letter of 3G,
dated March 24, 2015, delivered to the Company in connection with the
transactions contemplated by the Merger Agreement.

“Berkshire Equity Commitment Letter” means that certain equity commitment letter
of Berkshire, dated March 24, 2015, delivered to the Company in connection with
the transactions contemplated by the Merger Agreement.

“Closing” shall have the meaning set forth in the Agreement and Plan of Merger
dated as of March 24, 2015, by and among the Company, Kite Merger Sub Corp., a
Virginia corporation and wholly owned subsidiary of the Company, Kite Merger Sub
LLC, a Delaware limited liability company and wholly owned subsidiary of the
Company, and Kraft Foods Group, Inc., a Virginia corporation (the “Merger
Agreement”).

“Company Common Stock” means the common stock of the Company, with a par value
of one cent ($0.01) per share.

“Company Preferred Stock” means the 9.00% Cumulative Compounding Preferred
Stock, Series A, of the Company.

“Equity Commitment Letter” means the 3G Equity Commitment Letter or the
Berkshire Equity Commitment Letter, as applicable.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Securities Act” means the Securities Act of 1933, as amended, and the rules
promulgated thereunder.



--------------------------------------------------------------------------------

Section 2. Sale and Purchase. Prior to the Closing and subject to the terms and
conditions hereof, and, with respect to each Subscriber, subject to the
conditions set forth in Section 2 of such Subscriber’s Equity Commitment Letter:

2A. Berkshire Hathaway agrees to purchase from the Company, and the Company
agrees to sell to Berkshire Hathaway the number of shares of Company Common
Stock set forth in the Berkshire Equity Commitment Letter, free and clear of any
liens, claims, encumbrances and restrictions of any kind whatsoever, for a
purchase price equal to the amount set forth in the Berkshire Equity Commitment
Letter (the “Berkshire Shares”); and

2B. 3G agrees to purchase from the Company, and the Company agrees to sell to 3G
the number of shares of Company Common Stock set forth in the 3G Equity
Commitment Letter, free and clear of any liens, claims, encumbrances and
restrictions of any kind whatsoever, for a purchase price equal to the amount
set forth in the 3G Equity Commitment Letter (the “3G Shares” and, together with
the Berkshire Shares, the “Shares”).

Section 3. Representations and Warranties of the Subscribers. Each Subscriber
hereby represents and warrants to the Company (severally and not jointly) that:

3A. Enforceability. This Agreement constitutes a valid and binding obligation of
such Subscriber enforceable in accordance with its terms, except as such
enforceability may be limited by (i) applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally or (ii) applicable equitable principles (whether considered in a
proceeding at law or in equity).

3B. No Other Representations. Except as set forth in Section 4, such Subscriber
hereby acknowledges and agrees that the Company makes no representation or
warranty, express or implied, at law or in equity, in respect of the Company,
any of its subsidiaries, or any of their respective assets, liabilities or
operations, including with respect to merchantability or fitness for any
particular purpose.

Section 4. Representations and Warranties of the Company. The Company represents
and warrants to each Subscriber that:

4A. Organization and Power. The Company is validly organized, existing and in
good standing under the laws of Delaware, and has full power and authority and
holds all requisite governmental licenses, permits and other approvals to enter
into and perform its obligations under or with respect to this Agreement, and to
issue the Shares to the Subscribers in accordance with the terms hereof.

4B. Authority. This Agreement has been duly executed and delivered by the
Company, the Shares have been duly and validly authorized and, when issued in
accordance with this Agreement, the Shares will be duly and validly issued to
the Subscribers, fully paid and non-assessable.

4C. Enforceability. This Agreement constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms (except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (whether
considered in a proceeding at law or equity)).

 

2



--------------------------------------------------------------------------------

4D. Certificate of Incorporation; Capitalization. The Company has duly adopted
and filed with the Secretary of State of the State of Delaware the Amended and
Restated Certificate of Incorporation in the form attached hereto as Exhibit B
(the “Certificate of Incorporation”). The authorized capital stock of the
Company consists solely of 4,000,000,000 shares of Common Stock and 80,000
shares of Company Preferred Stock. As of the date hereof, and prior to giving
effect to the transactions contemplated by this Agreement, 897,157,601 shares of
Company Common Stock, 80,000 shares of Company Preferred Stock, 122,000
Restricted Stock Units and no other securities of the Company are issued and
outstanding. Other than this Agreement, the Shareholders’ Agreement, dated as of
June 7, 2013, by and among the Company, 3G Special Situations Fund III, L.P., a
Cayman Islands exempted limited partnership, and Berkshire Hathaway, and the
Merger Agreement, the Company is not a party to any agreement, either oral or
written, pursuant to which it is obligated to issue any shares of Company Common
Stock or Company Preferred Stock or other equity securities.

Section 5. Miscellaneous.

5A. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

5B. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

5C. Amendments. This Agreement may be amended only upon the written consent of
all of the parties hereto.

5D. Counterparts; Facsimile. This Agreement may be executed simultaneously in
two or more counterparts (each of which may be transmitted via facsimile), any
one of which need not contain the signatures of more than one party, but all
such counterparts taken together shall constitute one and the same agreement.

5E. Descriptive Headings; Interpretation. Section headings used in this
Agreement are for convenience only and are not to affect the construction of, or
to be taken into consideration in interpreting, such agreement. The use of the
word “including” or any variation or derivative thereof in this Agreement is by
way of example rather than by limitation.

5F. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
rules, principles or provisions of choice of law or conflict of laws.

5G. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT
WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE
VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF.

 

3



--------------------------------------------------------------------------------

5H. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

5I. Remedies. The parties to this Agreement shall be entitled to enforce their
rights under this Agreement by specific performance, injunctive relief and other
equitable remedies (without posting a bond or other security), to recover
damages caused by reason of any breach of any provision of this Agreement and to
exercise all other rights existing in their favor. The parties agree and
acknowledge that the Company and the Shares are unique, (ii) a breach of this
Agreement would cause substantial and irreparable harm to the Company and the
non-breaching parties, (iii) money damages would not be an adequate remedy for
any such breach and (iv) in addition to any other rights and remedies existing
hereunder, any party shall be entitled to specific performance, other injunctive
relief and other equitable remedies from any court of law or equity of competent
jurisdiction (without posting any bond or other security) in order to enforce or
prevent any violation of the provisions of this Agreement. Without limiting the
foregoing, if any dispute arises concerning the transfer of any of the Shares
subject to this Agreement or concerning any other provisions hereof or the
obligations of the parties hereunder, the parties to this Agreement agree that
an injunction may be issued (without posting a bond or other security) in
connection therewith (including, without limitation, restraining the transfer of
such Shares or rescinding any such transfer). Such remedies shall be cumulative
and non-exclusive and shall be in addition to any other rights and remedies the
parties may have under this Agreement or otherwise. Notwithstanding the
foregoing or anything to the contrary set forth herein, each Subscriber agrees
that they shall take any and all actions necessary or appropriate, including
granting any consent or approval, to carry out the provisions of this Agreement.

5J. Entire Agreement. This Agreement and the other documents referred to herein
contain the entire agreement between the parties hereto and supersede any prior
understandings, agreements or representations by or between the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.

* * * * *

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the date first written above.

 

H.J. HEINZ HOLDING CORPORATION By:

/s/ Paulo Basilio

Name: Paulo Basilio Title: Chief Financial Officer

 

[Signature Page to Subscription Agreement]



--------------------------------------------------------------------------------

3G GLOBAL FOOD HOLDINGS LP By:

/s/ Bernardo Piquet

Name: Bernardo Piquet Title: Director

 

[Signature Page to Subscription Agreement]



--------------------------------------------------------------------------------

BERKSHIRE HATHAWAY INC. By:

/s/ Marc D. Hamburg

Name: Marc D. Hamburg Title: Senior Vice President

 

 

[Signature Page to Subscription Agreement]